Case: 20-10098       Document: 00515559383        Page: 1    Date Filed: 09/10/2020




                 United States Court of Appeals
                      for the Fifth Circuit                    United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                              September 10, 2020
                                   No. 20-10098
                                                                   Lyle W. Cayce
                                                                        Clerk
   Ana Poloceno, individually and as next friend of minor, A.I.,

                                                            Plaintiff—Appellant,

                                       versus

   Dallas Independent School District,

                                                            Defendant—Appellee.


                    Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:18-CV-1284


   Before King, Graves, and Willett, Circuit Judges.
   Per Curiam:*
             Ana Poloceno filed this Title IX suit against Dallas Independent
   School District, alleging that DISD intentionally discriminated against her
   daughter, A.I., based on her sex. The district court dismissed Poloceno’s
   second amended complaint with prejudice for failure to state a claim, and we
   affirm.


             *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10098       Document: 00515559383            Page: 2      Date Filed: 09/10/2020




                                       No. 20-10098


                                             I
          In 2016, A.I. was an eleven-year-old student at Edward H. Cary
   Middle School, part of DISD, and a student in Keenan Washington’s
   physical education class. If students did not wear proper gym clothes to class,
   Washington required the students to do “ceiling jumps” as punishment;
   both male and female students were required to perform the exact same
   exercises as punishment. 1 At the start of the school year, Washington
   required a student to complete 30 ceiling jumps if he or she failed to wear
   proper gym clothes; Washington incrementally increased the number of
   ceiling jumps over the course of the school year. Benjamin Dickerson, the
   school principal, allegedly observed male and female students performing
   ceiling jumps in Washington’s gym class. During the school year, five female
   students allegedly visited the school nurse with complaints of pain from
   performing ceiling jumps.
          In April 2016, A.I. failed to wear proper gym clothes to Washington’s
   class. By this point in the school year, Washington’s punishment had
   increased to 260 ceiling jumps for failure to dress properly. Washington
   allegedly required A.I. to complete 260 ceiling jumps, after which she
   became ill and was subsequently hospitalized and diagnosed with
   rhabdomyolysis, the breakdown of muscle tissue. After this incident, DISD
   investigated Washington’s treatment of A.I. and concluded that
   Washington had violated DISD’s policies regarding student discipline,
   prohibiting corporal punishment, and promoting student welfare and
   wellness.




          1
             A “ceiling jump” involves squatting down, with both hands and hips toward the
   floor, then jumping up with hands toward the ceiling.




                                             2
Case: 20-10098      Document: 00515559383          Page: 3   Date Filed: 09/10/2020




                                    No. 20-10098


          In April 2018, A.I.’s mother, Ana Poloceno, filed suit against DISD
   alleging these events violated Title IX of the Education Amendments of
   1972. DISD filed a motion to dismiss Poloceno’s complaint for failure to
   state a claim for relief. Fed. R. Civ. P. 12(b)(6). While the motion was
   pending, Poloceno filed an amended complaint. DISD filed a motion to
   dismiss Poloceno’s first amended complaint, which the district court granted
   without prejudice to afford Poloceno a third opportunity to plead her Title
   IX sex discrimination claim. Poloceno filed a second amended complaint
   (Complaint), the subject of this appeal, and DISD again moved to dismiss.
   The district court granted DISD’s motion and dismissed Poloceno’s second
   amended complaint with prejudice. Poloceno appealed, and, for the reasons
   discussed below, we affirm.
                                         II
          We review a district court’s dismissal under Rule 12(b)(6) de novo.
   Cicalese v. Univ. of Tex. Med. Branch, 924 F.3d 762, 765 (5th Cir. 2019). To
   survive a motion to dismiss, the plaintiff must plead facts that “state a claim
   to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678
   (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A
   claim has facial plausibility when the plaintiff pleads factual content that
   allows the court to draw the reasonable inference that the defendant is liable
   for the misconduct alleged.” Id. We accept all well-pleaded facts in the
   complaint as true and view them in the light most favorable to the plaintiff.
   Walker v. Beaumont Indep. Sch. Dist., 938 F.3d 724, 735 (5th Cir. 2019). But a
   plaintiff’s “conclusory allegations or legal conclusions masquerading as
   factual conclusions will not suffice to prevent a motion to dismiss.”
   Fernandez-Montes v. Allied Pilots Ass’n, 987 F.2d 278, 284 (5th Cir. 1993).




                                         3
Case: 20-10098        Document: 00515559383             Page: 4      Date Filed: 09/10/2020




                                         No. 20-10098


                                              III
           “Title IX prohibits sex discrimination by recipients of federal
   education funding.” Jackson v. Birmingham Bd. of Educ., 544 U.S. 167, 173
   (2005). Its text provides that “[n]o person in the United States shall, on the
   basis of sex, be excluded from participation in, be denied the benefits of, or
   be subjected to discrimination under any education program or activity
   receiving Federal financial assistance.” 20 U.S.C. § 1681(a).
           A plaintiff may enforce Title IX through a private right of action for
   damages. Davis v. Monroe Cty. Bd. of Educ., 526 U.S. 629, 639 (1999). There
   are two avenues for stating a Title IX claim. First, a plaintiff can show that
   the institution has an official policy of sex discrimination. Gebser v. Lago Vista
   Indep. Sch. Dist., 524 U.S. 274, 290 (1998). 2 Or, second, a plaintiff can show
   a Title IX violation where an “appropriate person” had “actual knowledge
   of the discrimination” and responded with “deliberate indifference.” Gebser,
524 U.S. at 290. Poloceno chose the second avenue.
           Because DISD receives federal financial assistance, it is subject to
   Title IX. Under Title IX, “schools are liable only for intentional sex
   discrimination.” Doe v. Edgewood Indep. Sch. Dist., 964 F.3d 351, 358 (5th Cir.
   2020) (citing Gebser, 524 U.S. at 290). And it is not easy to prove intentional
   violations: on top of showing intentional discrimination, Poloceno must show
   (1) actual knowledge of the intentional discrimination by an “appropriate
   person” and (2) “an opportunity for voluntary compliance.” Gebser, 524
U.S. at 289–90.


           2
              Poloceno has failed to show that DISD had an official policy of sex
   discrimination. To the extent that Poloceno alleges DISD failed to have a policy in place,
   that allegation “does not constitute ‘discrimination’ under Title IX.” Gebser, 524 U.S. at
   292. In fact, Poloceno’s admits that DISD’s failure to have an effective policy in place
   does not, by itself, violate Title IX.




                                               4
Case: 20-10098      Document: 00515559383          Page: 5   Date Filed: 09/10/2020




                                    No. 20-10098


          Poloceno’s Complaint fails to allege facts that would show intentional
   discrimination. Poloceno asserts that DISD violated A.I.’s rights under
   Title IX by having “a physical exercise program that did not consider the
   physical and metabolic differences between boys and girls.” But Poloceno’s
   Complaint fails to allege facts to support a claim that DISD intentionally
   discriminated against A.I. Specifically, Poloceno pleads no facts that would
   show DISD singled out females for disparate treatment or that A.I. received
   treatment different from that received by similarly situated male students in
   Washington’s gym class. In fact, Poloceno’s Complaint even states that
   “A.I. and a number of female students were treated the same as male
   students in [Washington’s] gym class” and that “Washington gave the boys
   and girls the exact same exercises and punishments.” Poloceno also fails to
   plead any facts that give rise to a reasonable inference that Washington or any
   other DISD employee acted—or failed to act—because of a discriminatory
   motive.
          Instead, Poloceno’s Complaint attempts to allege disparate impact:
   that Washington’s punishment of his students was facially neutral but had a
   disparate impact on female students in his gym class. But only intentional
   discrimination, not disparate impact, is actionable under Title IX. On appeal,
   Poloceno argues that the district court erred in dismissing her Complaint
   because it found that her disparate-impact claim was not actionable under
   Title IX. The district court based its dismissal on the Supreme Court’s
   decision in Alexander v. Sandoval, which held there is no private right of
   action to enforce disparate-impact claims under Title VII, on which Title IX
   is patterned. 532 U.S. 275, 280–81 (2001). Poloceno argues that Sandoval
   only applies when a plaintiff bases her Title IX disparate-impact claim upon
   Title IX regulations. Because her disparate-impact claim is not based on Title
   IX regulations, Poloceno argues that Sandoval does not control.




                                          5
Case: 20-10098         Document: 00515559383              Page: 6       Date Filed: 09/10/2020




                                          No. 20-10098


           But Sandoval stands for a broader proposition: A plaintiff’s Title IX
   claim must be based on intentional discrimination, not disparate impact. 3
   And the Supreme Court’s Title IX cases have emphasized that Title IX
   prohibits intentional discrimination, not disparate impact. Gebser, 524 U.S. at
   290; see also Chance v. Rice Univ., 984 F.2d 151, 153 (5th Cir. 1993)
   (concluding that a showing of intentional discrimination is required for
   recovery under Title IX). 4 Because Poloceno pleads no facts that DISD or
   its employees intentionally discriminated against A.I., the district court
   properly dismissed her Title IX claim.
           Poloceno next argues that she has an actionable Title IX claim under
   a “heightened risk” analysis and that the district court erred by
   recharacterizing her “heightened risk” analysis as a disparate-impact claim.
   Essentially, Poloceno claims that DISD must protect students from a
   heightened risk of being “disproportionately injured.” We have never
   recognized or adopted a Title IX theory of liability based on a general
   “heightened risk” of sex discrimination, and we decline to do so. Moreover,
   the cases from our sister circuits that recognize the “heightened risk”
   analysis limit this theory of liability to contexts in which students committed
   sexual assault on other students, circumstances not present here. 5 Even if we


           3
            See, e.g., Manley v. Tex. Southern Univ., 107 F. Supp. 3d 712, 726 (S.D. Tex. 2015)
   (discussing cases that have interpreted Sandoval as “(1) requiring intentional
   discrimination for a claim under Title IX” and “(2) precluding a private right of action
   based on regulations” under Title IX).
           4
            Although we have not squarely considered a disparate-impact claim under Title
   IX since Sandoval, our prior holdings are consistent with Sandoval. See Manley, 107 F.
   Supp. 3d at 726.
           5
              See Simpson v. Univ. of Colo. at Boulder, 500 F.3d 1170 (10th Cir. 2007) (applying
   this liability theory in a student-on-student sexual harassment case); Karasek v. Regents of
   Univ. of Cal., 956 F.3d 1093, 1112 (9th Cir. 2020) (articulating a four-element test for a
   plaintiff’s heightened risk theory in cases of sexual misconduct and sexual harassment).




                                                6
Case: 20-10098      Document: 00515559383          Page: 7   Date Filed: 09/10/2020




                                    No. 20-10098


   were to apply a “heightened risk” analysis to this case, Poloceno’s
   “heightened risk” claim merely repackages her disparate-impact claim.
   Therefore, the district court did not err in dismissing her claim.
          Even assuming Poloceno’s claim was actionable under Title IX,
   Poloceno fails to plead facts satisfying the Gebser framework to show that
   DISD intentionally violated Title IX. First, Poloceno failed to show that an
   “appropriate person” had actual knowledge of the alleged discrimination.
   Gebser, 524 U.S. at 290. The “appropriate person” here is Principal
   Dickerson, the DISD official “with authority to take corrective action to end
   the discrimination.” Id. To show Dickerson had actual knowledge that
   Washington was discriminating against female students, Poloceno alleges
   Dickerson saw students in Washington’s class doing ceiling jumps, knew of
   the ceiling-jump practice and its effects, and knew of the injuries of the five
   female students who went to the school nurse. But these conclusory
   allegations do not plausibly show that Dickerson had actual knowledge that
   Washington was engaging in any intentional discrimination toward female
   students, nor do they support a reasonable inference of actual knowledge.
          Second, even if Poloceno had alleged facts showing Dickerson had
   actual knowledge, she fails to show that DISD acted with deliberate
   indifference. Deliberate indifference is a challenging standard that requires a
   showing that DISD’s “response to the [discrimination] or lack thereof is
   clearly unreasonable in light of the known circumstances.” Davis, 526 U.S.
   at 648. But Poloceno alleges no facts showing or supporting a reasonable
   inference that DISD responded unreasonably: She alleges that DISD
   conducted an investigation and found that Washington violated DISD




                                          7
Case: 20-10098       Document: 00515559383             Page: 8      Date Filed: 09/10/2020




                                        No. 20-10098


   policies. Thus, Poloceno has failed to show that DISD was deliberately
   indifferent. Poloceno’s Title IX claim fails. 6
           For all these reasons, we AFFIRM the district court’s dismissal.




          6
              On appeal, Poloceno for the first time asserts that “[a]side from the
   investigation,” DISD “did nothing” and claims that DISD failed to have in place training
   programs for gym teachers like Washington. But this failure-to-train allegation does not
   support the element of deliberate indifference.




                                              8